Name: Commission Regulation (EEC) No 1282/79 of 28 June 1979 amending Regulation (EEC) No 2104/75 as regards the system of import licences for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6 . 79 Official Journal of the European Communities No L 161 /35 COMMISSION REGULATION (EEC) No 1282/79 of 28 June 1979 amending Regulation (EEC) No 2104/75 as regards the system of import licences for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 11 52/78 (2 ), and in particular the second subpara ­ graph of Article 10 (3) thereof, Whereas the system of minimum import prices for tomato concentrates was abolished with effect from 1 July 1978 ; whereas, accordingly, it is necessary to release the additional securities provided for importa ­ tions carried out from that date , and to amend Regula ­ tion (EEC) No 2104/75 (3), as last amended by Regula ­ tion (EEC) No 450/79 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article I The following Article 7a is hereby inserted in Regula ­ tion (EEC) No 2104/75 : 'Article 7a For tomato concentrates imported as from 1 July 1978 under an import licence applied for before that date, the additional security provided on appli ­ cation for the licence shall be released .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 73, 21 . 3 . 1977 , p. 1 . ( 2 ) OJ No L 144, 31 . 5 . 1978 , p. 1 . ( 3 ) OJ No L 214, 12 . 8 . 1975, p. 20 . ( «) OJ No L 57, 8 . 3 . 1979, p. 13 .